        Case 1:19-cv-00308-TCW Document 52 Filed 03/26/19 Page 1 of 1




       In the United States Court of Federal Claims
               Nos. 19-308C, 19-331C, 19-372C, 19-441C (consolidated)
                               (Filed: March 26, 2019)

************************************** *
                                       *
FMS INVESTMENT CORP., et al.,          *
                                       *
                    Plaintiff,         *
                                       *
 v.                                    *
                                       *
UNITED STATES,                         *
                                       *
                    Defendant,         *
                                       *
************************************** *

              SECOND AMENDMENT TO CONSOLIDATION ORDER

       On March 7, 2019, the Court entered an order consolidating the related cases of
FMS Investment Corp. v. United States, No. 19-308C, and Continental Service Group, Inc.
v. United States, No. 19-331C. On March 11, 2019, the Court entered an order
consolidating the related case GC Services Limited Partnership v. United States, No. 19-
372C, with the FMS Investment Corp., et al. case.

      On March 25, 2019, Account Control Technology, Inc. filed the related case
Account Control Technology, Inc. v. United States, No. 19-441C. The newly filed case
has factual and legal commonalties with the FMS Investment Corp., et al. case and
concerns the same bid protest.

      Accordingly, Account Control Technology, Inc. v. United States, No. 19-441C, is
hereby consolidated under the lead case, FMS Investment Corp. et al. v. United States, No.
19-308C. As a consolidated plaintiff, Account Control Technology, Inc. is subject to the
Court’s March 14, 2019 Protective Order, Dkt. No. 20, and the Court’s March 21, 2019
Scheduling Order, Dkt. No. 44.

      IT IS SO ORDERED.

                                                       s/ Thomas C. Wheeler
                                                       THOMAS C. WHEELER
                                                       Judge
